DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I in the reply filed on June 14, 2022 is acknowledged.
2.	Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022.
3.	Claims 1-9 are under examination in the instant office action.

Specification
4.	The use of the term DaTScan, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see p. 8. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

    Claim Objections
6.	Claim 1 is objected to because of the following informalities: 
The claim recites “PD” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is vague and indefinite insofar as it employs the term “clinical marker for PD” as a limitation. The art does not recognize this term as being associated with a particular well-defined set of markers. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “clinical marker for PD”, an artisan cannot determine if a marker which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. Amending the claim to incorporate the subject matter of claim 2 into claim 1, for example, would obviate this ground of rejection.
9.	Claim 2 is vague and indefinite for reciting “progressive disorder” within the clinical markers for PD. The metes and bounds of the limitation cannot be ascertained from the claim or the specification as filed.
10.	Similarly to claim 1, see section 8 earlier, claim 3 is vague and ambiguous for reciting limitation “pre-motor symptoms”. The instant specification does not define the term in plain language or by reference to art accepted terminology. This renders the claim indefinite. Amending the claim to incorporate the subject matter of claim 4 into claim 3, for example, would obviate this ground of rejection.
11.	Claim 7 encompasses a step of “interpreting the animal’s signal”; however, fails to recite positive, objective and repeatable steps to support the limitation, thus rendering the claim indefinite.
12.	Claims 4-6, 8 and 9 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-9 are directed to methods for training animals. However, the specification does not provide sufficient guidance to enable practice the full scope of the claimed invention without undue experimentation. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification discloses the invention at pp. 9-10 and further, in detail, at pp. 12-14. Specifically, at p. 12, the specification explains a flowchart depicted at Fig. 3, which indicate four stages of Parkinson’s Disease (PD) scent training of a canine. The specification further provides recommendations to start training at youngest age possible, bringing dogs in contact with PD patients as frequently as possible, engage dogs in training games and recommendation to train the human handlers as well, p. 13. There appears no evidence of any animal being successfully trained by the outlined protocols. 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The prior art describes a pilot study using six dogs to be trained to associate the particular smell of a person living with Parkinson’s Disease, see reference 5 of IDS submitted on 06/14/2022. The article does not provide any further information regarding successful and repeatable outcome of producing a fully trained animal capable to detect and recognize PD distinctive smell. Another publication discloses key considerations for the experimental training and evaluation of cancer odor detection dogs, reference 1 of IDS submitted on 06/14/2022. The articles concludes that, “[A]lthough two dogs appeared to have learnt to select prostate cancer samples during training, they did not generalize on a prostate cancer odour during robust double-blind tests involving new samples. Our study illustrates that these rigorous tests are vital to avoid drawing misleading conclusions about the ability of dogs to indicate certain odours. Dogs may memorise the individual odours of large numbers of training samples rather than generalize on a common odour”, abstract, see also the whole paper. Training of any animal, including a dog or a pig, to positively detect any diagnostic scent of any pathology has not been reported. 
The instant specification contemplates training an animal, not particularly limited to any particular animal, to detect and recognize PD distinctive scent by following a prophetic general practice of using positive reinforcement for a desired behavior. However, the specification fails to teach any factual evidence directly supporting a meaningful protocol that leads to producing a fully trained animal to detect and recognize PD distinctive scent, as currently in claims. No methods of training any animals, including dogs and pigs, can be envisioned because the information provided within the specification do not directly relate to any of the training steps recited within present claims. Merely outlining a general idea of how to train a dog, followed by a recommendation to also train dog’s handler, is meaningless to a skilled practitioner set to train an animal specifically for detecting PD scent, as currently claimed. 
Applicant has left those skilled in the art with too much undue experimentation to research and discover what animals are suitable for training purposes, what scents are predictive of PD, what scents are suitable as control, including scents that originate from “PD sources” not related to PD (see claim 9 reciting various pathologies with no apparent connection, clinical or diagnostic, to Parkinson’s), or how to run successful training protocol that leads to reproducible reliable outcome. The art does not teach that training animals for diagnostic purposes is a predictable and readily reproducible process. The specification does not describe any animal trained to detect PD scent. In fact, the specification does not describe a single embodiment that satisfies the claim limitations.
As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. Therefore, the claimed method of training animals clearly lacks enablement, as disclosed. 
A mere wish or plan of obtaining the claimed invention is not sufficient. The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution to perfect the method and complete the invention. 

	
	Conclusion

	14.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
August 8, 2022